DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Acknowledgement is made of the amendment received on 08/17/2022.

Allowable Subject Matter
3.	Claims 1-15 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Koyama et al. does not teach or suggest identify a first PLC symbol and a second PLC symbol within a PLC preamble; insert an instance of the first PLC symbol within a PLC header portion of a first PLC frame; insert an instance of the second PLC symbol within the PLC header portion of the first PLC frame; a transmitter coupled to the processor and configured to transmit the first PLC frame over a power line; a receiver coupled to the processor and configured to receive a second PLC frame; the processor is further configured to: locate a position of a PLC preamble symbol within a header portion of the second PLC frame; and estimate a sampling frequency offset based on the located position of the PLC preamble symbol. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631